DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/147,682 application filed January 13, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case break-through [see instant claim 18] has been interpreted as “the point at which the concentration of active agent in the gas exiting the reactor reaches 5,000 ppm” [see paragraph 0041 of the instant specification].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the gaseous effluent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 14 should depend from claim 13.
Claim 15 recites the limitation "the liquid effluent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 15 should depend from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linck et al (US 2016/0312125 A1) in view of Chretien (US 2006/0057056 A1).
With respect to claims 1-5, 11, and 16-17, Linck et al discloses “an aliphatic hydrocarbon precursor or an aromatic hydrocarbon precursor is co-processed with…biomass-containing feedstock to enhance an operating condition (e.g., a reactor temperature profile) of the hydropyrolysis process and/or a property (e.g., cetane number) of a liquid product (e.g., a diesel boiling range fraction) obtained from a substantially fully deoxygenated hydrocarbon liquid” [abstract], wherein the “aliphatic hydrocarbon precursor is a product of a Biomass to Liquid (BTL) pathway, which may be a product of Fischer-Tropsch (F-T) synthesis” [paragraph 0036].  Additionally, “[g]asification (e.g., non-catalytic partial oxidation) of a wide variety of carbonaceous feedstocks may provide the syngas used for F-T synthesis…Carbonaceous feedstocks that are capable of being gasified to a mixture of hydrogen and carbon monoxide (syngas) include…methane containing feedstocks (e.g., refinery gas, coal bed gas, associated gas, and natural gas). Processes for converting such feedstocks to syngas are described…and F-T synthesis products, as aliphatic hydrocarbon precursors, may therefore by derived from a Coal to Liquid (CTL) or Natural Gas to Liquid (GTL) pathway” [paragraph 0037].  Linck et al further discloses “[s]uitable catalysts for use in…at least one hydroconversion reactor vessel of a hydroconversion zone (if used) may in general have activity for hydroprocessing of the biomass-containing feedstock (including a pretreated feedstock), added co-feeds (including pretreated co-feeds), and/or their hydropyrolysis reaction products, in an environment of suitable hydrogen partial pressure, temperature, and other conditions as described herein.  Hydroprocessing is meant to encompass broadly a number of possible reactions, including hydrotreating, hydrocracking, hydroisomerization, and combinations thereof, as well as possible oligomerization occurring in a hydrogen-rich environment. Representative hydroprocessing catalysts include those comprising at least one Group VIII metal, such as iron, cobalt, and nickel (e.g., cobalt and/or nickel) and at least one Group VI metal, such as molybdenum and tungsten, on a high surface area support material such as a refractory inorganic oxide (e.g., silica, alumina, titania, and/or zirconia)” [paragraph 0078].  With respect to the aforesaid catalysts, Linck et al discloses “catalyst or other solid bed material (sorbent and/or heat transfer medium) may accumulate coke, carbon, or other materials (e.g., melted plastic) that is detrimental to the functioning of the catalyst or solid bed material for its intended purpose. Catalyst or other solid bed material having accumulated deposits may be withdrawn from any of the pre-reactor vessel, hydropyrolysis reactor vessel, and/or hydroconversion reactor vessel(s), for example incidentally as entrained particles in the vapor streams exiting these reactor vessels, or otherwise deliberately from the solid beds within these reactor vessels (e.g., fluidized particle beds within the pre-reactor vessel and/or hydropyrolysis reactor vessel, or fixed particle beds within the hydroconversion reactor vessel(s)). In the case of withdrawing the catalyst and/or other solid bed material from within particle beds, this may be carried out using a solids drawoff outlet exiting the particle bed. Any withdrawn catalyst or other solid bed material may be separated from unwanted solids (e.g., char particles) in a fraction enriched in the catalyst or other solid bed material, for example by using a separation based on density, and returned to their respective reactor vessels.  Prior to this return of any withdrawn catalyst or other solid bed material, or any fraction enriched in these solids, however, such withdrawn catalyst, withdrawn other solid bed material, or enriched fraction(s) thereof, may be subjected to conditions under which accumulated coke, carbon, or other accumulated materials, including adsorbed catalyst poisons, are removed. Representative conditions include oxidizing conditions sufficient to regenerate the catalyst or other solid bed material, by removing the accumulated coke and carbon by combustion, as well as reducing conditions (e.g., in the presence of a flowing hydrogen-containing gas) sufficient to hydrogasify the accumulated coke and carbon, converting these contaminants to methane and other light hydrocarbons. Hydrogasification of withdrawn catalyst, in a hydrogasification vessel, may be accompanied by sulfiding of this catalyst, for example by introducing H2S…into the hydrogen-containing gas” [paragraphs 0080-0081].  The aforementioned catalyst corresponds to the hydroprocessing catalyst of the instant application; the H2S corresponds to the active agent of the same; the hydrogasification vessel corresponds to the production reactor; the sulfiding and hydrogasification in said hydrogasification vessel corresponds to the last introducing and contacting steps of instant claim 1, wherein it is well known that the H2S introduced into the hydrogen gas is in the gaseous (vapor) state.  
Linck et al does not appear to disclose the first three steps of instant claim 1.  However, reference is made to the previous discussion concerning aliphatic precursors derived from natural gas via gasification and Fischer-Tropsch synthesis.
Chretien discloses “a process of treatment of a gas containing mercaptans and acid gases, including the following steps (1) separating acid gases [i.e., CO2 and H2S—Examiner’s insertion] from the aforesaid gas [natural gas—Examiner’s insertion—see, e.g., paragraph 0088] and obtaining a sweetened gas and an acid gas flow containing H2S; (2) reacting the H2S thus obtained in step (1) according to the Claus reaction; (3) concentrating the mercaptans in at least one cut of the aforesaid sweetened gas; (4) extracting the mercaptans from the aforesaid cut; including also: (5) transforming the mercaptans into dialkyldisulfides obtained from the mercaptans (DSO); (6) hydrogenating the DSO into H2S; and (7) reacting the H2S thus obtained in step (6) according to the Claus reaction” [paragraphs 0018-0025; see also paragraph 0120].  Chretien further discloses “[t]he hydrogenation reactions can be classically carried out on a catalyst, in particular cobalt-molybdenum. The reaction for the dimethyldisulfide is given by following equation: CH3SSCH3+3H2 → 2CH4+2H2S (reaction A)” [paragraph 0090].  The DSO corresponds to the precursor agent of the instant application.  The hydrogenation takes place in a hydrogenation unit depicted by reference element 16 in the figures [see, e.g., paragraphs 0089 & 0092], which corresponds to the conversion reactor of the instant application, and the hydrogenation of DSO corresponds to the first two introducing and the first contacting step of instant claim 1, wherein 2H2S, the active agent, is produced.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Linck et al with the natural gas sweetening and DSO hydrogenation of Chretien and delivery of the H2S derived therefrom to the sulfidation of regenerated catalysts because the modification provides an excellent source of H2S for said catalyst sulfidation as well as the production of additional methane (natural gas) for the production of aliphatic hydrocarbon precursors via gasification and Fischer-Tropsch synthesis.  Further note that it is well known in the art that external sources of H2S are expensive and separate systems for the production of external H2S increases complexity and cost.  Consequently, the combination of Linck et al with teaching of Chretien provides a synergistic benefit of providing methane and hydrogen sulfide while reducing costs and the production of unwanted side products from the Claus reaction (e.g., carbonyl sulfide and carbon disulfide), and the invention as a whole would have been prima facie obvious. 
With respect to claim 12, Chretien discloses “[t]he hydrogen necessary for the reaction A is introduced into the hydrogenation unit 16 via 17. The hydrogenation reaction is extremely exothermic and could give rise to an uncontrolled augmentation in temperature. In order to moderate the increase in temperature a fluid which does not participate within the reaction is injected, preferably via 18, the role of said fluid being to act as a thermal reserve to limit the rise in temperature during the reaction. To do this, nitrogen, natural gas, vaporised LPG propane or butane, water vapour or even naphtha can, for example, be used” [paragraph 0092].
With respect to claim 18, Chretien discloses that the concentration of H2S leaving the hydrogenation unit 16 via the line depicted by reference element 19 is 5 wt % [see paragraph 0123 & the table on page 6].  Note that 5 wt % is approximately 50,000 ppm.  Therefore, Chretien discloses introducing DSO into the hydrogenation unit after the H2S concentration in line 19 is 5,000 ppm (break-through—see “Claim Interpretation” above). 
With respect to claim 19, it is obvious to reduce the concentration of contaminants on the regenerated and hydrogasified hydroprocessing catalyst to the greatest extent possible.
With respect to claim 20, the biomass-containing feedstock (including a pretreated feedstock), added co-feeds (including pretreated co-feeds), and/or their hydropyrolysis reaction products corresponds to the hydroprocessing substrate of the instant application.  Note that said feedstocks do not contact the DSO hydrogenation catalyst of Chretien.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linck et al (US 2016/0312125 A1) in view of Chretien (US 2006/0057056 A1) as applied to claims 1-5, 11, and 16-20 and in further view of Robinson et al (WO 2015/066563 A1).
Neither Linck et al nor Chretien appear to disclose an ammonia precursor and an ammonia conversion catalyst.
However, Robinson et al, which is concerned with sulfiding and passivating hydroprocessing catalysts including hydrocracking (recall discussion above concerning the same catalysts of Linck et al), discloses “the sulfiding systems…may be modified by providing a controllable source of ammonia, such as, but not limited to…aniline (C6H5H2), amines, amides or other organic nitrogen compounds that will undergo hydrodenitrogenation to form ammonia (NH3) during the sulfiding process. Ammonia will react preferably with highly acidic sites on the hydrocracking catalyst substrates, thereby reducing, passivation or neutralizing those sites” [paragraph 0084].  This may be desirable because Robinson et al discloses “[o]nce the catalyst has been activated by converting the metal oxide to the metal sulfide form of the catalyst, the reactor usually must undergo a typically lengthy (e.g., several days) start-up procedure before the reactor can be returned to commercial or steady state operation. This start-up procedure is typically necessary because freshly sulfided catalysts may be overly reactive and using a reactive feed…at start up may cause fouling of the catalyst surface by formation of heavy cokes and gums. These fouling deposits may adversely limit the available active surface area and otherwise reduce the catalyst activity…Once catalyst activity has been passivated,…feeds can be fed to the reactor with reduced risk of adverse coke and gum formation” [paragraphs 0016 & 0017].  Note that Linck et al discloses “hydrocracking may be useful for reducing the molecular weight of paraffinic hydrocarbons derived from an aliphatic hydrocarbon precursor, if an increased yield of gasoline boiling range hydrocarbons is a desired objective. Hydroisomerization may be useful for increasing the degree of branching of paraffinic hydrocarbons derived from an aliphatic hydrocarbon precursor, if improved cold flow properties of diesel boiling range hydrocarbons is a desired objective” [paragraph 0079].  In other words, Linck et al, which desires high yields of either diesel [see product in line 162, for example] or gasoline [paragraph 0079] is not desirous of an overly reactive hydrocracking catalyst.  Therefore, some degree of passivation during sulfidation may be desirous.  Consequently, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to add a controllable source of ammonia as taught by Robinson et al to the DSO hydrogenation unit of modified Linck et al to passivate the hydroprocessing catalyst for the previously stated reasons, and the invention as a whole would have been prima facie obvious.  In this case, the aforementioned DSO hydrogenation catalyst also corresponds to the ammonia conversion catalyst of the instant application.
With respect to claim 9, Chretien does not disclose that the cobalt-molybdenum catalyst [paragraph 0090] has been sulfided.

Allowable Subject Matter
Claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 13, Linck et al does not disclose a liquid/vapor separation following the hydrogasification of the regenerated hydroprocessing catalyst.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bozzano et al (US 2012/0116134), which discloses “[s]eparate catalyst sulfiding systems providing an external source of a sulfiding agent (usually H2S) are typically required to maintain…its sulfided form. Unfortunately, H2S is an expensive additive and the separate systems increase processing complexity and cost” [paragraph 0004].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
August 24, 2022